Citation Nr: 0331643	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-18 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from February 1969 until 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied service connection 
for sleep apnea.  The veteran entered a notice of 
disagreement with this decision in June 2002; the RO issued a 
statement of the case in October 2002; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in October 2002.  

In his October 2002 substantive appeal, the veteran did not 
request a hearing before the Board.  However, in November 
2002, the veteran submitted a second VA Form 9, in which he 
requested a Board hearing at the local VA office via 
teleconference.  In May 2003, the veteran cancelled his 
request for a Board hearing and asked that his appeal be 
forwarded to the Board.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate his claim.

2.  There is no competent medical evidence demonstrating that 
any current sleep apnea is related to disease or injury 
incurred during service.


CONCLUSION OF LAW

The appellant did not incur sleep apnea as a result of his 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107  
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now requires VA to assist 
a claimant in developing all facts pertinent to a claim for 
VA benefits.  This includes notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
VA Secretary, which is necessary to substantiate the claim.  
This also includes in certain cases a medical examination or 
medical opinion where necessary to decide the claim.  VA has 
issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  Recent decisions 
by the U.S. Court of Appeals for Veterans Claims have 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

With respect to VA's duty to notify, in February 2002, the RO 
sent a letter to the veteran explaining the VCAA and asking 
him to submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The letter also informed him of the legal elements 
of a service connection claim.  Additionally, the statement 
of the case (SOC) issued in October 2002 provided notice of 
the VCAA provisions.  

With respect to VA's duty to assist the appellant, the 
veteran referenced treatment records from the Westside VA 
facility in his December 2001 claim.  He stated that he was 
currently being treated there and had initially been 
diagnosed with sleep apnea at Westside in 1971.  
Additionally, in February 2002, the veteran signed an 
authorization and consent form on which he stated that he was 
receiving ongoing treatment for sleep apnea at the Hines VA 
Hospital.  The veteran further stated that he only receives 
treatment through VA.  Thereafter, in March 2002, the RO 
requested the veteran's medical records from Westside for 
January 1971 to the present and from Hines Hospital for 
January 2000 to the present.  Records were received from both 
facilities.

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  

Therefore, the Board finds that the requirements of the 
Veterans Claims Assistance Act of 2000 and implementing 
regulations have been met and that no further evidence is 
necessary to substantiate the veteran's claim.  See 
38 U.S.C.A. § 5103(a) (West 2002).  Accordingly, no further 
notice to the appellant or assistance in acquiring additional 
evidence is required by the new statute and regulations. 


II. Service Connection for Sleep Apnea

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2003).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).  

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999). 

The veteran contends that his current sleep apnea began in 
service and has continued to the present.  He stated that he 
was diagnosed with this condition in 1971, the same year that 
he was discharged from active duty.  

After a review of the evidence of record, the Board finds 
that the veteran did not incur sleep apnea during his active 
duty service.  The veteran's service medical records do not 
reflect any complaints from him regarding his sleep patterns, 
nor was there any diagnosis during service that he suffered 
from sleep apnea.  In the Statement of Accredited 
Representative in Appealed Case, the representative states 
that the veteran sought medical assistance for "blacking 
out."  On two separate occasions, in May 1969 and August 
1969, during active duty service, the veteran complained of 
"blacking out."  However, these blackouts were not 
accompanied by any complaints regarding the veteran's 
sleeping patterns or tiredness.  In May 1969, the service 
medical records reflect that the veteran "blacked out" for 
ten minutes.  Additionally, the record shows that the veteran 
had some pain over his frontal sinuses.  It was the treating 
physician's impression that the veteran was suffering from 
sinusitis.  He was treated with Actifed.  In August 1969,in 
addition to complaints of "blacking out," the veteran 
complained of headaches.  The record reflects that the 
veteran suffered from occasional frontal headaches.  He was 
treated with Davron on this occasion.  Significantly, no 
diagnosis of a sleep disorder was made as a result of the 
veteran's complaints of "blacking out."  

The veteran states he was diagnosed with sleep apnea in 1971 
at the Westside VA facility.  After being advised of this, in 
March 2002 the RO requested all of the veteran's treatment 
records from Westside for the period of January 1971 through 
the present time.  As a result, the RO received records from 
March 1999 through February 2002.  Therefore, there are no 
medical records in the claims file that support the veteran's 
contention that he was diagnosed with sleep apnea in 1971.  
It is also significant that immediately following his 
discharge, in February 1971, the veteran claimed entitlement 
to compensation for a right leg condition, a sinus condition, 
and flat feet.  There is no mention of a claim for sleep 
apnea, or any other sleep disorder.  The veteran also was 
afforded VA examinations in March 1989, July 1990, and 
January 1994.  None of these examinations revealed complaints 
from the veteran regarding his sleep nor was a sleep disorder 
diagnosed.  

In May 1999, at the Westside VA facility, the veteran 
complained of having no energy.  The treating physician noted 
that the veteran often worked overtime up to 70-80 hours 
week.  It was noted that the veteran had no difficulty 
sleeping.  In December 2000, the veteran was again examined 
at Westside where it was observed that he was in good health 
in general and slept well.  In July 2001, again at Westside, 
the veteran complained of significant snoring and daytime 
somnolence.  The physical examination revealed redundant oral 
tissue that was consistent with sleep apnea.  In October 
2001, the veteran participated in an overnight sleep study at 
Hines Hospital.  Following the sleep study, the veteran was 
diagnosed with severe obstructive sleep apnea.  In December 
2001, the veteran was again treated at Westside where the 
treating physician noted that the veteran was doing well on 
continuous positive airway pressure treatment and was getting 
better sleep.  Finally, in May 2003, the veteran returned to 
Westside complaining of unrelated chest pain.  The medical 
records reflect that the veteran noted improvement with his 
sleep with his continuous positive airway pressure treatment 
and improvement in his breathing.  The treating physician 
noted that the veteran had been diagnosed with obstructive 
sleep apnea and his nasal congestion may be adversely 
affecting his breathing.  The Board notes that no doctor who 
treated the veteran during this time period linked his 
current sleep apnea to his military service.  

This evidence clearly demonstrates that the veteran currently 
has sleep apnea.  However, the medical records also show that 
the first time the veteran complained about snoring and 
daytime somnolence was in July 2001 and sleep apnea was not 
diagnosed until October 2001, thirty years after service.  
Furthermore, the record contains no history or competent 
medical opinion by any physician linking the veteran's 
current diagnosis of sleep apnea to any incident of his 
military service.  

Under these circumstances, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for sleep apnea.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2003).

ORDER

Entitlement to service connection for sleep apnea is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



